Schuchman, J.
The action was brought to recover the sum of $370 damages for injuries to certain dry goods belonging to the plaintiff, which were partially damaged by water leaking through an extension roof. The plaintiff bases his claim on the ground that the defendants, the landlords, had promised and agreed to keep and maintain the premises, and particularly the- roof, in a good, safe and proper condition, and in good repair, and that it was their duty to do so, and that by their neglecting to perform their agreement or duty, the plaintiff’s goods were injured.
There is no evidence whatsoever that the landlords agreed to repair the roof, and, in the absence of an express agreement, or covenant, the landlord is under no obligation to repair. Bronner v. Walter, 15 App. Div. 295. No duty rests upon the landlord to repair £he premises except such as may be created by the agreement of the landlord so to do. Schick v. Fleischhauer, 26 App. Div. 210. Furthermore, the plaintiff knew that the roof was in a leaky condition before the goods were injured, and, leaving his goods there with such knowledge, took the risk upon himself, and cannot recover of the landlords therefor. Reiner v. Jones, 38 App. Div. 441; Cook v. Soule, 56 N. Y. 420.
Judgment appealed from affirmed, with costs.
Fitzsimons, Ch. J., concurs.
Judgment affirmed, with costs.